Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 1 of 40 PageID: 8




                       EXHIBIT A
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 2 of 40 PageID: 9
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 3 of 40 PageID: 10
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 4 of 40 PageID: 11
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 5 of 40 PageID: 12
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 6 of 40 PageID: 13
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 7 of 40 PageID: 14
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 8 of 40 PageID: 15
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 9 of 40 PageID: 16
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 10 of 40 PageID: 17
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 11 of 40 PageID: 18
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 12 of 40 PageID: 19
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 13 of 40 PageID: 20
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 14 of 40 PageID: 21
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 15 of 40 PageID: 22
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 16 of 40 PageID: 23
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 17 of 40 PageID: 24
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 18 of 40 PageID: 25
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 19 of 40 PageID: 26
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 20 of 40 PageID: 27
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 21 of 40 PageID: 28
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 22 of 40 PageID: 29
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 23 of 40 PageID: 30
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 24 of 40 PageID: 31
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 25 of 40 PageID: 32
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 26 of 40 PageID: 33
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 27 of 40 PageID: 34
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 28 of 40 PageID: 35
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 29 of 40 PageID: 36
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 30 of 40 PageID: 37
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 31 of 40 PageID: 38
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 32 of 40 PageID: 39
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 33 of 40 PageID: 40
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 34 of 40 PageID: 41
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 35 of 40 PageID: 42
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 36 of 40 PageID: 43
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 37 of 40 PageID: 44
          UNN-L-003562-20 10/28/2020 1:30:31 PM Pg 1 of 2 Trans ID: LCV20201932202
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 38 of 40 PageID: 45




                         Civil Case Information Statement
 Case Details: UNION | Civil Part Docket# L-003562-20

 Case Caption: B. E. VS HOWARD JOHNSON BY WY                      Case Type: PERSONAL INJURY
 NDHAM NEW                                                        Document Type: Complaint with Jury Demand
 Case Initiation Date: 10/28/2020                                 Jury Demand: YES - 6 JURORS
 Attorney Name: GARY JOHN GRABAS                                  Is this a professional malpractice case? NO
 Firm Name: BRAMNICK RODRIGUEZ GRABAS ARNOLD &                    Related cases pending: NO
 MANGAN LLC                                                       If yes, list docket numbers:
 Address: 1827 E SECOND ST                                        Do you anticipate adding any parties (arising out of same
 SCOTCH PLAINS NJ 07076                                           transaction or occurrence)? NO
 Phone: 9083227000
 Name of Party: PLAINTIFF : B., E.                                Are sexual abuse claims alleged by: E. B.? NO

 Name of Defendant’s Primary Insurance Company
 (if known): Unknown



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 10/28/2020                                                                                       /s/ GARY JOHN GRABAS
 Dated                                                                                                           Signed
      UNN-L-003562-20 10/28/2020 1:30:31 PM Pg 2 of 2 Trans ID: LCV20201932202
Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 39 of 40 PageID: 46
            UNN L 003562-20 10/29/2020 4:26:02 AM Pg 1 of 1 Trans ID: LCV20201939532
      Case 2:21-cv-02901-SDW-LDW Document 1-1 Filed 02/18/21 Page 40 of 40 PageID: 47
UNION COUNTY SUPERIOR COURT
2 BROAD STREET
CIVIL DIVISION
ELIZABETH        NJ 07207
                                              TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (908) 787-1650
COURT HOURS 8:30 AM - 4:30 PM

                              DATE:   OCTOBER 28, 2020
                              RE:     B. E. VS HOWARD JOHNSON BY WY NDHAM NEW
                              DOCKET: UNN L -003562 20

       THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

       THE PRETRIAL JUDGE ASSIGNED IS:   HON KAREN M. CASSIDY

        IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      001
AT:    (908) 787-1650 EXT 21493.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: GARY J. GRABAS
                                             BRAMNICK RODRIGUEZ GRABAS ARNO
                                             1827 E SECOND ST
                                             SCOTCH PLAINS    NJ 07076

ECOURTS
